


Exhibit 10.9


WAIVER OF CERTAIN PROVISIONS OF CREDIT AGREEMENT
 
This Waiver of Certain Provisions of Credit Agreement (this “Waiver”) is made to
be effective as of March 31, 2004. For valuable consideration, the receipt of
which is hereby acknowledged, Borrower, Required Banks and Agent (as each term
is hereinafter defined), each intending to be legally bound, hereby recite and
agree as follows:
 
BACKGROUND INFORMATION


A   M/I HOMES, INC., formerly known as M/I Schottenstein Homes, Inc., an Ohio
corporation (“Borrower”), BANK ONE, NA, a national banking association having
its main office in Chicago, Illinois (“Bank One”), THE HUNTINGTON NATIONAL BANK,
a national banking association, U.S. BANK, N.A. (formerly known as Firstar Bank,
N.A.), a national banking association, NATIONAL CITY BANK, a national banking
association, AMSOUTH BANK, an Alabama corporation, SUNTRUST BANK, a national
banking association, COMERICA BANK, a Michigan banking corporation, FIFTH THIRD
BANK, CENTRAL OHIO, an Ohio banking corporation, PNC BANK, NATIONAL ASSOCIATION,
a national banking association, WASHINGTON MUTUAL BANK, FA, a federal
association, FLEET NATIONAL BANK, a national banking association, and GUARANTY
BANK, a federal savings bank (each of such banking institutions, including Bank
One, and each other lender that shall become a “Bank” pursuant to subsection
2.6(b) or subsection 11.7 of the Credit Agreement as hereinafter defined, each a
“Bank” and, collectively, “Banks”) and BANK ONE, NA, a national banking
association, as agent for Banks (“Agent”), are parties to a Credit Agreement,
effective as of March 6, 2002 (the “Credit Agreement”).
 
B.   Borrower has requested the waiver, for a period beginning March 31, 2004
through and including September 30, 2004 (the “Waiver Period”) of certain
provisions of the Credit Agreement.
 
C.   The waiver requested by Borrower requires the consent of the Required Banks
(as defined in the Credit Agreement)
Accordingly, Borrower, Required Banks and Agent hereby agree as follows:
 
AGREEMENT


   1.   Waiver of Certain Provisions of Limitation on Secured Indebtedness.
During the Waiver Period, to the extent that Borrower’s incurrence of Secured
Indebtedness, not to exceed the principal amount of $28,500,000.00, in
connection with the purchase of land in Prince William County, Virginia, in a
transaction with South Market LLC would otherwise violate Section 7.1
(Limitation on Secured Indebtedness) of the Credit Agreement, such violation is
waived.



       

--------------------------------------------------------------------------------

 
   2.   Waiver of Certain Change of Control Provisions. During the Waiver
Period, to the extent, if any, of a violation of clause (b) of paragraph 9 of
Section 9 (Defaults, Events of Default) of the Credit Agreement, such violation
is waived, so long as the aggregate amount of voting capital stock of Borrower
owned or controlled by the Persons set forth in such clause (b) is not less than
fifty-five percent (55%) of the aggregate amount of the outstanding voting
capital stock of Borrower owned or controlled by such Persons as of March 6,
2002, provided that any voting capital stock owned or controlled by Irving E.
Schottenstein or his spouse with respect to trusts for the benefit of Gary L.
Schottenstein or Linda S. Fisher or the respective spouse, children or
grandchildren of Gary L. Schottenstein or Linda S. Fisher shall be excluded from
any calculation of stock ownership or control for all purposes of such clause
(b).


   3.   Fees. As a condition to the effectiveness of this Waiver, the Borrower
shall pay to the Agent for the benefit of the Banks a fee, the amount and terms
of payment of which are the subject of a separate letter agreement between the
Borrower and the Agent.


   4.   No Other Waivers. This Waiver is limited to the provisions specifically
set forth herein and, except as set forth herein, the terms of the Credit
Agreement shall continue in full force and effect.


   5.   Counterparts. This Waiver may be executed by one or more of the parties
to this Waiver on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


   6.   Governing Law. This Waiver shall be governed by, and construed and
interpreted in accordance with the internal laws of the State of Illinois but
giving effect to federal laws applicable to national banks.
 
 IN WITNESS WHEREOF, the parties have caused this Waiver to be duly executed and
delivered by their proper and duly authorized officers as of the day and year
first above written.


BORROWER
 
M/I HOMES, INC., formerly known as M/I Schottenstein Homes, Inc.
 
By:                        
Name:                       
Title:                       




  2   

--------------------------------------------------------------------------------

 
BANKS
 
BANK ONE, NA,
as Agent and as a Bank

By:                       
Name:                       
Title:                       



THE HUNTINGTON NATIONAL BANK,
as Documentation Agent and as a Bank
 
By:                       
Name:                       
Title:                       



U.S. BANK, N.A. (formerly known as
Firstar Bank, N.A.), as Co-Agent and as a Bank
 
By:                       
Name:                       
Title:                       



NATIONAL CITY BANK,
as Co-Agent and as a Bank
 
By:                       
Name:                       
Title:                       



AMSOUTH BANK,
as Co-Agent and as a Bank
 
By:                       
Name:                     
Title:                       



SUNTRUST BANK,
as Co-Agent and as a Bank
 
By:                       
Name:                       
Title:                       




  3   

--------------------------------------------------------------------------------

 

 
COMERICA BANK
 
By:                       
Name:                       
Title:                       



FIFTH THIRD BANK, CENTRAL OHIO
 
By:                       
Name:                       
Title:                       



PNC BANK, NATIONAL ASSOCIATION
 
By:                     
Name:                      
Title:                       



WASHINGTON MUTUAL BANK, FA
 
By:                       
Name:                       
Title:                       



FLEET NATIONAL BANK
 
By:                       
Name:                       
Title:                       



GUARANTY BANK
 
By:                       
Name:                       
Title:                       


    4   

--------------------------------------------------------------------------------

 

 